DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 20, 2021 has been entered.
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on April 07, 2021.
In view of applicant Argument/Remarks filed April 07, 2021with respect to claim 3, U.S.C. 112(f) claim interpretation have been carefully considered.  Applicant has not clarified why the claimed limitations do not invoke 112(f).  According to MPEP 2181, 35 USC 112(f) is applicable to claim limitation if it meets the 3-prong analysis set forth in the previous Office Action.  Applicant did not specifically point out why any of these prongs have not been met, and as such, the claims continue to be treated under 112(f). Applicant is welcome to amend the claim so that the limitations no longer invoke 112(f) by, e.g., modifying the “means” or generic placeholder with specific structure, with careful consideration that no new matter is introduced.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no letter than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in via telephone from Chin Kim on May 12, 2021.  
Claims 1, 5 and 12 are amended as follows: 
1.	(Currently Amended) User equipment, the user equipment to: 
receive data representing identity information broadcast by a rendering apparatus over a passive non-contact short proximity data transport mechanism when the user equipment is proximate the rendering apparatus; 
store the identity information in a memory of the user equipment;
communicatively couple the user equipment to a workstation; and
push the identity information that is gathered to the workstation in response to the user equipment being communicatively coupled to the workstation via a wifi connection or a wired link that is different 

5.	(Currently Amended) A method for determining the identity of a rendering apparatus, the method comprising:
	receiving data, at a mobile user apparatus temporarily proximate to the rendering apparatus, representing identity information broadcast by the rendering apparatus over a passive non-contact short proximity data transport mechanism;
storing the identity information in a memory of the mobile user apparatus;
that is different from the passive non-contact short proximity data transport mechanism; and
passively transmitting the identity information to the apparatus over the wifi connection or the wired link in response to the user equipment being communicatively coupled to the apparatus, to enable the apparatus to connect with the rendering apparatus.

12.	(Currently Amended) A rendering apparatus comprising a processor to execute instructions to: 
generate or receive data representing identity information of the rendering apparatus
broadcast the data using a passive non-contact short proximity data transport mechanism of the rendering apparatus to a user equipment; and
connect with a workstation via a wifi connection or a wired link that is different from the passive non-contact short proximity data transport mechanism using the identity information received by the workstation from the user equipment 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Such claim limitation(s) is/are: 
“an imaging module to capture image data” in claim(s) 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim(s) 3: ‘an imaging module to capture image data’ corresponds to Fig. 1 – element 120 ‘imaging module’. Transceiver 111 may be replaced by or augmented with an imaging module 120 to capture image data representing the identity information of the rendering apparatus, and/or an acoustic receiver 121 to receive audio data representing the identity information of the rendering apparatus, Applicant Pub ¶ [0017].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner's Statement of Reason for Allowance
Claims 1-7, 9-12, 14 and 15  allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a User Equipment to Capture Identity Information from Rendering Apparatuses.
Claims 1, 5 and 12 are allowable over the prior art of record because in view of the “means for’ language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests “[1] […] a store the identity information in a memory of the user equipment;
communicatively couple the user equipment to a workstation; and
push the identity information that is gathered to the workstation in response to the user equipment being communicatively coupled to the workstation via a wifi connection or a wired link that is different from the passive non-contact short proximity data transport mechanism, to enable the workstation to connect with the rendering apparatus.” along with all other limitations as required by independent claim 1.
“[5] […] storing the identity information in a memory of the mobile user apparatus;
communicatively coupling the mobile user apparatus to an apparatus via a wifi connection or a wired link that is different from the passive non-contact short proximity data transport mechanism; and
passively transmitting the identity information to the apparatus over the wifi connection or the wired link in response to the user equipment being communicatively coupled to the apparatus, to enable the apparatus to connect with the rendering apparatus.” along with all other limitations as required by independent claim 5. 
[12] […] broadcast the data using a passive non-contact short proximity data transport mechanism of the rendering apparatus to a user equipment; and
connect with a workstation via a wifi connection or a wired link that is different from the passive non-contact short proximity data transport mechanism using the identity information received by the workstation from the user equipment, wherein the identity information is stored in a memory of the user equipment and pushed to the workstation in response to being communicatively coupled to the workstation.” along with all other limitations as required by independent claim 12. 
Specifically, the closest prior art, Liu (2013/0027741), Scott et al. (2014/0093079) and Kim et al. (2017/0134606), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-4, 6, 7, 9, 11, 14 and 15 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakajima (2011/0040862) teaches to facilitate account information setting, in a communication system including a management apparatus which manages account information to be used to use a service provided by a server apparatus, and a user apparatus which uses the service, the management apparatus 
Hirota et al. (2016/0381245) teaches an image forming apparatus that executes information sharing among a plurality of image forming apparatuses includes a communication circuit, a set value management circuit, a storage circuit, and a distribution hold list management circuit. The communication circuit ensures communication with another image forming apparatus of the plurality of the image forming apparatuses. The set value management circuit distributes, based on a master authority as an authority for distributing a changed set value to the other image forming apparatus, the changed set value to the other image forming apparatus. The storage circuit, when the distribution fails, stores a distribution hold list that includes a combination of: an identifier of another image forming apparatus where the distribution has failed, and an item name and value of a set value where the distribution has failed. The distribution hold list management circuit manages the stored distribution hold list.
Olkawa (2018/0349080) teaches an information processing device is provided together with other information processing devices in a network and is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672